321 F.2d 78
Paul John SCHACK, Appellee,v.PRESTON TRUCKING COMPANY, Inc., Appellant.
No. 8922.
United States Court of Appeals Fourth Circuit.
Argued June 11, 1963.
Decided June 29, 1963.

John F. Rixey, Norfolk, Va. (Rixey & Rixey, Norfolk, Va., on brief), for appellant.
Herbert K. Bangel, Portsmouth, Va. (Bangel, Bangel & Bangel, Portsmouth, Va., on brief), for appellee.
Before HAYNSWORTH, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment entered against it upon a verdict of a jury. The controversy arose out of an automobile accident which occurred upon a straight, dry highway in the daytime. The essential factual question is whether the defendant's vehicle swerved across the center line of the highway into the path of the plaintiff's oncoming automobile, or whether it was the plaintiff who crossed the center line of the highway into the path of the defendant's vehicle.


2
On the essential factual dispute, there was conflicting testimony. The defendant contends, however, that the physical facts belie the plaintiff's version of the occurrence. He refers to certain skid marks on the highway, gouge marks, and the location of debris. There was no certainty in the testimony that the skid marks observed on the highway were made by the vehicles involved in the collision, however, and the testimony of the location of the debris and gouge marks and the inferences to be drawn from it are inconclusive. Under the circumstances, the District Judge properly concluded that the issue was one for the jury.


3
Affirmed.